By the Court.—Sedgwick, Ch. J.
The question is whether the plaintiff had a title which he could convey. The objection is, that his right comes through a deed by a grantor called St. Paul’s African Methodist Episcopal Church, and that such grantor was not a corporation with legal capacity to take and convey real estate. There was a charter providing for the formation of such religious corporation, a certificate was filed, in pursuance of statute, which would have legally created the corporation, if it had in all respects complied with the statute, and the corporation acted ás a corporation under the statute and the certificate. It was therefore, a corporation de facto at the least capable of taking real estate and conveying with the permission of the supreme court. In this case the permission was obtained. The only defect indicated is that the certificate was not sealed, as it is said is required by the statute. This does not prevent the creation and continuance of a corporation defacto.
No one has an interest in the title excepting by supposition the grantee of the corporation. Having received the consideration of the deed, from the grantor as a corporation, he would be estopped from asserting that it was not a corporation.
The plaintiff should have judgment with costs.
Truax, J., concurred.